AO 472 (Rev. 09/08) Detention Order Pending Trial


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District of South Carolina

                    United States of America                             )
                                 V.                                      )
                                                                         )       Case No.      2: l 9-mj-118
                    Ayla Banifche Courvoisie                             )
                             Defendant                                   )

                                                 DETENTION ORDER PENDING TRIAL

         After conducting a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(t), I conclude that these facts
require that the defendant be detained pending trial.
                                                            Part I-Findings of Fact
□   (1) The defendant is charged with an offense described in 18 U.S.C. § 3142(t)(l) and has previously been convicted
          of     □    a federal offense      □      a state or local offense that would have been a federal offense if federal
               jurisdiction had existed - that is
                □    a crime of violence as defined in 18 U.S.C. § 3156(a)(4)or an offense listed in 18 U.S.C. § 2332b(g)(5)
                     for which the prison term is 10 years or more.

                □    an offense for which the maximum sentence is death or life imprisonment.
                □    an offense for which a maximum prison term often years or more is prescribed in
                                                                                                                               *
                □    a felony committed after the defendant had been convicted of two or more prior federal offenses
                     described in 18 U.S.C. § 3142(t)(l )(A)-(C), or comparable state or local offenses:

                □    any felony that is not a crime of violence but involves:
                     □   a minor victim
                     □   the possession or use of a firearm or destructive device or any other dangerous weapon
                     □   a failure to register under 18 U.S.C. § 2250
□   (2)        The offense described in finding (1) was committed while the defendant was on release pending trial for a
               federal, state release or local offense.

□   (3)        A period of less than five years has elapsed since the             □   date of conviction        □   the defendant's release
               from prison for the offense described in finding (1 ).
□   (4)        Findings Nos. ( 1), (2) and (3) establish a rebuttable presumption that no condition will reasonably assure the safety
               of another person or the community. I further find that the defendant has not rebutted this presumption.

                                                            Alternative Findings (A)
□ (1)          There is probable cause to believe that the defendant has committed an offense
                □    for which a maximum prison term often years or more is prescribed in
                                                                                                         ---------
                □    under 18 U.S.C. § 924(c).

          *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
          (21 U.S.C. § 95 I et seq.); or (c) Section I of Act of Sept. 15, 1980 (21 U.S.C. § 955a).                                         Page I of 2
AO 472 (Rev. 09/08) Detention Order Pending Trial


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       District of South Carolina


D (2)       The defendant has not rebutted the presumption established by finding 1 that no condition will reasonably assure
            the defendant's appearance and the safety of the community.

                                                         Alternative Findings (B)
D (1)        There is a serious risk that the defendant will not appear.
D (2)        There is a serious risk that the defendant will endanger the safety of another person or the community.




                                     Part II- Statement of the Reasons for Detention
         I find that the testimony and information submitted at the detention hearing establishes by                     D clear and
convincing evidence           D a preponderance of the evidence that




                                                                                          ~-

                                                Part III-Directions Regarding Detention
         The defendant is committed to the custody of the Attorney General or a designated representative for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult privately with defense counsel. On
order of United States Court or on request of an attorney for the Government, the person in cha/4re fthe corrections facility
must deliver the defendant to the United States marshal for a court appearance.                   ,


Date:               'i ( I bit~                                                                             //
                                                                                                            I




         *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
         (21 U .S.C. § 951 et seq.); or ( c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a ).                                       Page 2 of 2
